Name: 79/964/EEC: Council Decision of 12 November 1979 appointing a full member and an alternate member of the Advisory Committee on Social Security for Migrant Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-11-20

 Avis juridique important|31979D096479/964/EEC: Council Decision of 12 November 1979 appointing a full member and an alternate member of the Advisory Committee on Social Security for Migrant Workers Official Journal L 293 , 20/11/1979 P. 0013 - 0013****( 1 ) OJ NO L 149 , 5 . 7 . 1971 , P . 2 . COUNCIL DECISION OF 12 NOVEMBER 1979 APPOINTING A FULL MEMBER AND AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS ( 79/964/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1408/71 OF 14 JUNE 1971 ON THE APPLICATION OF SOCIAL SECURITY SCHEMES TO EMPLOYED PERSONS AND THEIR FAMILIES MOVING WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 82 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 15 OCTOBER 1979 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS FOR THE PERIOD ENDING 14 OCTOBER 1981 , WHEREAS ONE SEAT AS FULL MEMBER AND ONE SEAT AS ALTERNATE MEMBER OF THE AFORESAID COMMITTEE IN THE EMPLOYERS ' REPRESENTATIVES CATEGORY HAVE FALLEN VACANT FOLLOWING THE RESIGNATIONS OF MR CHRISTENSEN AND MRS JOHANSEN , NOTIFIED TO THE COUNCIL ON 12 OCTOBER 1979 ; HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 24 OCTOBER 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MRS BIRTE JOHANSEN IS HEREBY APPOINTED FULL MEMBER AND MR JOERGEN TEJLGAARD PETERSEN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS IN PLACE OF MR CHRISTENSEN AND MRS JOHANSEN FOR THE REMAINDER OF THEIR TERM OF OFFICE , WHICH RUNS UNTIL 14 OCTOBER 1981 . DONE AT BRUSSELS , 12 NOVEMBER 1979 . FOR THE COUNCIL THE PRESIDENT J . GIBBONS